Citation Nr: 0018563	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  94-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed to be secondary to mustard gas 
exposure.  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from June 1941 to October 
1944.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision.  In 
its February 1997 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death, and the appellant appealed to the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court).  

In its August 1999 decision, the Court held initially that 
the appellant's claim for service connection for the cause of 
the veteran's death was well grounded.  The Court found that 
under the provisions of 38 C.F.R. § 3.316, service connection 
for mustard gas exposure is granted when the veteran has 
experienced, 1) Full body exposure, 2) to the specified 
vesicant agent, 3) during active military service, and 4) has 
subsequently developed a specified condition.  In the 
appellant's case, the veteran had been diagnosed with one of 
the conditions listed under the provisions of 
38 C.F.R. § 3.316 prior to his death.  Also, of record was a 
transcript of the veteran's April 1993 testimony that was to 
the effect that he had been exposed to mustard gas during his 
active service.  The Court, citing Pearlman v. West, 11 Vet. 
App. 443, 445-47 (1998), stated that, presuming the 
credibility of the veteran's lay testimony concerning mustard 
gas exposure during service, the appellant had submitted a 
well-grounded claim for service connection for the cause of 
the veteran's death.  

Secondly, it noted that whether or not the veteran met the 
requirements of 38 C.F.R. § 3.316, including whether or not 
the veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after a full development of the facts.  Pearlman, at 441.  

A review of the claims folder shows that a few unsuccessful 
attempts were made in 1993 to develop the matter of inservice 
exposure to mustard gas.  In particular it was noted that the 
veteran had reported that the location of the alleged test 
was Fort Riley, Kansas.  In view of the foregoing, and in 
order to afford the appellant every consideration in the 
presentation of her claim, this case is remanded to the RO 
for additional development:  

1.  The RO should contact the National 
Personnel Records Center in order to 
verify the veteran's claimed exposure to 
mustard gas during his active service, 
from 1941 to 1945.  The RO is advised 
that the veteran has reported that the 
test was performed at Fort Riley, Kansas.  
All information obtained should be 
associated with the veteran's claims 
folder.  If necessary, unresolved 
questions should be referred to the 
Director, Compensation and Pension 
Service, for an advisory opinion.  See VA 
Manual M21-1, Part III, Para. 5.18b (2).  

2.  The RO then should review the 
veteran's claim in light of the 
additional development.  If the benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



